Cite as 2014 Ark. App. 360

                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-13-930


TIA HARRIS                                          Opinion Delivered   June 4, 2014
                                APPELLANT
                                                    APPEAL FROM THE PULASKI
V.                                                  COUNTY CIRCUIT COURT,
                                                    SEVENTH DIVISION
                                                    [NO. 60CR-13-526]
STATE OF ARKANSAS
                                   APPELLEE         HONORABLE BARRY SIMS, JUDGE

                                                    AFFIRMED; MOTION TO
                                                    WITHDRAW AS COUNSEL
                                                    GRANTED



                            PHILLIP T. WHITEAKER, Judge

       This is a no-merit appeal from the revocation of appellant Tia Harris’s probation,

wherein she was sentenced to two years in the Arkansas Department of Correction.

Appellant’s counsel has filed a motion to withdraw, pursuant to Anders v. California, 386 U.S.
738 (1967), and in compliance with Rule 4-3(k) of the Rules of the Arkansas Supreme Court

and Court of Appeals, stating that there are no meritorious grounds to support an appeal. The

motion is accompanied by an abstract, brief, and addendum referring to everything in the

record that might arguably support an appeal, including all motions, objections, and requests

decided adversely to appellant and a statement of reasons why none of those rulings would be

a meritorious ground for reversal. The clerk of this court furnished appellant with a copy of

her counsel’s brief and notified her of her right to file a pro se statement of points for reversal

within thirty days. She did not do so.
                                Cite as 2014 Ark. App. 360

       From our review of the record and the briefs presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to withdraw

is granted, and the order appealed from is affirmed.

       Affirmed; motion to withdraw as counsel granted.

       GRUBER and GLOVER, JJ., agree.

       William R. Simpson, Jr., Public Defender, and Cheryl Barnard, Deputy Public Defender,

by: Margaret Egan, Deputy Public Defender, for appellant.

       No response.




                                             2